OPINION — AG — ** MEMBER OF THE LEGISLATURE — SENATOR — REPRESENTATIVE — SCHOOL ** QUESTION: DOES ARTICLE V, SECTION 23 OPERATE TO PROHIBIT A MEMBER OF THE OKLAHOMA LEGISLATURE SERVING THE UNIVERSITY OF OKLAHOMA IN A FIELD OF DEVELOPMENT OR RESEARCH, WHERE THE PROJECT OF DEVELOPMENT AND RESEARCH IS FINANCED ENTIRELY FROM CONTRIBUTIONS OF COOPERATING CITIES AND TOWNS WHICH SECURE THE BENEFITS OF SUCH RESEARCH, AND NO MONEYS APPROPRIATED TO THE UNIVERSITY BY THE LEGISLATURE ARE IN ANY DEGREE INVOLVED ? — NEGATIVE (MUNICIPALITY, CITY, EMOLUMENTS, TERM, OFFICE, DIRECT INTEREST, CONFLICT OF INTEREST, LEGISLATOR)  CITE: ARTICLE V, SECTION 23 (FRED HANSEN)